t c no united_states tax_court sunoco inc and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date respondent asks the court to dismiss for lack of subject matter jurisdiction petitioner’s overpayment claims under sec_6512 i r c for the years in issue to the extent that they involve interest computed under sec_6611 i r c so-called overpayment interest held on the basis of 85_tc_445 the court has jurisdiction robert l moore ii thomas d johnston and majorie a burnett for petitioner john a guarnieri craig connell and keith l gorman for respondent opinion whalen judge this case is before the court to decide respondent’s motion to dismiss for lack of subject matter jurisdiction filed with regard to certain claims petitioner made in an amendment to its petition the issue raised by respondent’s motion is whether this court lacks jurisdiction under sec_6512 to consider petitioner’s claims for overpayment to the extent that they involve so-called overpayment interest as described below all section references are to the internal_revenue_code for the years at issue we believe that the issues in this case are controlled by our opinion in 85_tc_445 on that basis we hold that we have jurisdiction to determine an overpayment composed of overpayment interest therefore we will deny respondent’s motion background petitioner filed the instant petition for redetermination of deficiencies respondent determined for and petitioner later filed an amendment to its petition that makes reference to the fact that petitioner and respondent had settled various issues with regard to the years in issue the amendment to petition claims additional overpayments for each of those years due to errors allegedly made by respondent in calculating the interest on underpayments and overpayments arising out of the settled issues the amended petition alleges that in calculating interest respondent used numerous incorrect starting and ending dates for the running of interest and numerous incorrect dates in applying payments and credits and making transfers to other accounts and that respondent failed to credit or refund the correct amount of interest on petitioner’s overpayments in addition the amended petition alleges that respondent did not use netting principles when calculating the interest balances and in addition to the overpayments referenced above petitioner seeks overpayments attributable to the calculation of interest utilizing netting principles in general according to the amended petition for each of the years in issue the interest respondent charged on underpayments under sec_6601 was too high and the interest respondent allowed with respect to overpayments under sec_6611 was too low the amended petition asserts that the overpayment for each of the years in issue is as follows year respondent’s totals computation petitioner’s overpayment underpayment dollar_figure 1dollar_figure -dollar_figure interest overpayment -big_number interest 1-big_number -big_number total -big_number -big_number -big_number underpayment big_number -big_number interest overpayment -big_number interest 2-big_number -big_number total -big_number -big_number -big_number underpayment big_number -big_number interest overpayment -big_number interest 3-big_number -big_number total -big_number -big_number -big_number as of date as of date as of date attached to respondent’s motion to dismiss is the affidavit of an employee of the internal_revenue_service a former technical analyst who is knowledgeable about the preparation of interest computations on federal tax_liabilities and who has had extensive experience with the computerized records of the internal_revenue_service referred to as transcripts of account which reflect account activity such as assessments payments credits and the like for particular taxpayers the government’s affidavit includes as an exhibit a document that was prepared on behalf of petitioner entitled listing of differences--sun’s interest computations v irs’ interest computations this exhibit is referred to herein as petitioner’s list of differences it is petitioner’s list of each of the errors that respondent allegedly made in computing interest there is also attached to the government’s affidavit petitioner’s computation of the amount of interest that would have accrued with respect to petitioner’s account for each of the years in issue if the differences described in petitioner’s list were taken into account finally there are attached to the government’s affidavit three schedules that were prepared on behalf of respondent to verify the accuracy of petitioner’s computations we note that while we have been provided with petitioner’s interest computations and respondent’s verification of petitioner’s computations we have not been supplied with respondent’s computations of interest on the basis of the information in the record we have prepared three appendixes in which we have reproduced petitioner’s computation of interest for each of the tax years in issue and these appendixes are attached hereto as appendixe sec_1 and respectively each appendix is in the nature of a transcript of petitioner’s account with the internal_revenue_service for one of the years in issue ie or it shows all of the transactions that affect the balance of petitioner’s account for the year these transactions are shown in the appendix in the column designated other events col g some events increase petitioner’s liability such as income_tax assessments refunds and the application of interim overpayments from the current_year to the tax_liability for other years these are shown as positive numbers other events reduce petitioner’s liability such as tax_payments the carryback of a net_operating_loss from a later year or the carryback of a foreign_tax_credit from a later year these are shown as negative numbers each appendix shows the balance of petitioner’s account as of various dates the account balance on a particular date may be a positive number indicating an interim underpayment or a negative number indicating an interim overpayment the account balance on a particular date comprises the prior transactions that were booked to the account such as tax_payments by petitioner refunds to petitioner and the like the account balance also includes the interest computed on prior balances as noted in the columns designated overpayment interest col h and underpayment interest col i interest is computed on the balance of petitioner’s account as follows if the account balance is positive at the time interest is computed ie indicating an interim underpayment then the interest on that balance is so- called underpayment interest and is computed under sec_6601 see col i if the account balance is negative at the time interest is computed ie indicating an interim overpayment then the interest on that balance is so-called overpayment interest and is computed under sec_6611 see col h the number of days and the interest factors used in the interest computation are shown in each appendix the amounts of underpayment interest and overpayment interest computed in these appendixes correlate with the amounts computed by petitioner and verified by respondent except that there is a difference of less than dollar_figure in the parties agree that for each of the years in issue the balance of petitioner’s account with the internal_revenue_service comprises the transactions recorded in the column entitled other events in the appropriate appendix they also agree that the correct dollar amount of each of those transactions is the dollar amount shown in the appendix neither party has raised an issue about the method of computing interest as reflected in petitioner’s computation and respondent’s verification or the percentage interest factors used therein the parties disagree about the dates on which many of the transactions should be recorded in petitioner’s account the substantive issues raised by petitioner’s amendment to petition and list of differences all involve the date on which each of certain of the agreed trans- actions is recorded in petitioner’s account for purposes of computing interest in general petitioner contends that the items noted in its list of differences are transactions that were recorded in petitioner’s account on dates that caused either too much underpayment interest under sec_6601 to be charged or too little overpayment interest under sec_6611 to be allowed on the account for example with respect to petitioner contends that the amount of underpayment interest respondent charged in dollar_figure is dollar_figure too high when compared to petitioner’s computation of the amount of underpayment interest dollar_figure shown in appendix similarly petitioner contends that the amount of overpayment interest respondent allowed for dollar_figure is dollar_figure too low when compared to petitioner’s computation of the amount of overpayment interest dollar_figure shown in appendix the following schedule compares the overpayment interest and underpayment interest computed by both parties for each of the years in issue overpayment underpayment total appendix respondent -dollar_figure -big_number dollar_figure big_number difference -big_number -big_number -dollar_figure appendix respondent -big_number -big_number -0- big_number difference -big_number -big_number -big_number appendix respondent -big_number -big_number -0- big_number difference -big_number -big_number -big_number in considering the issues raised by respondent’s motion it is important to note that the interest computed at any particular time is based upon the outstanding balance in petitioner’s account an interest factor is applied to that balance for the number of days that elapsed before the date of the next event that changed the account balance or before the date of a change in the rate of interest if the effective date of a transaction were changed then that would not only cause the account balance to change it would also cause the amount of interest and possibly the kind of interest ie underpayment or overpayment interest computed on that balance to change furthermore the aggregate amounts of underpayment and overpayment interest computed for the year would also change for example if petitioner’s computation for were changed to reflect respondent’s position with respect to one of the issues raised by petitioner for that year the effective date of the carryback of a foreign_tax_credit of dollar_figure from then the resulting recomputation of the account is shown in appendix as shown in appendix making that one change causes the aggregate amount of underpayment interest to be increased to dollar_figure see appendix from dollar_figure see appendix and it causes the aggregate amount of overpayment interest to be reduced to dollar_figure see appendix from dollar_figure see appendix this illustrates the fact that the computations are interrelated and underpayment interest and overpayment interest cannot be computed separately discussion this court exercises only such jurisdiction as is conferred on it by statute see sec_7442 by statute we are authorized to redetermine the amount of a deficiency for a particular taxable_period as to which the commissioner issued a notice_of_deficiency and the taxpayer petitioned the court for review see sec_6212 sec_6213 and sec_6214 93_tc_22 as to any such taxable_period for which a petition was filed in this court if we find there is no deficiency then we are authorized to determine the amount of an overpayment see sec_6512 our jurisdiction to determine an overpayment is set forth in sec_6512 and which provides in pertinent part sec_6512 overpayment determined by tax_court -- jurisdiction to determine --except as provided by paragraph if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year in respect of which the secretary determined the deficiency or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment limit on amount of credit or refund --no such credit or refund shall be allowed or made of any portion of the tax unless the tax_court determines as part of its decision that such portion was paid during the pendency of a case in this court our jurisdiction is exclusive and with a few exceptions another proceeding may not be commenced or if already commenced is stayed see sec_6213 sec_6512 sec_7422 111_tc_266 the filing of a timely petition in this court in response to a notice_of_deficiency gives the court exclusive jurisdiction and precludes the taxpayer from later bringing a refund_suit for the same type of tax for the same taxable_period sec_6512 see 62_tc_519 57_tc_720 affd 507_f2d_406 2d cir respondent issued a notice_of_deficiency to petitioner for the years in issue and petitioner invoked our deficiency jurisdiction by filing a timely petition in the pleadings petitioner asserts that there is no deficiency in any of the years in issue and it claims an overpayment for each of those years as mentioned above petitioner’s overpayment claims include overpayments consisting in part of interest respondent computed on the interim underpayment balances reflected in petitioner’s account so-called underpayment interest petitioner contends that the amounts of underpayment interest respondent computed are too high petitioner’s overpayment claims also include overpayments consisting in part of interest computed on the interim overpayment balances reflected in petitioner’s account so-called overpayment interest petitioner contends that the amounts of overpayment interest respondent computed are too low respondent concedes that this court has jurisdiction under sec_6512 to determine an overpayment based upon petitioner’s claim that it overpaid underpayment interest respondent acknowledges that excess underpayment interest which has been assessed and paid_by petitioner becomes part of the overpayment ie a payment in excess of that which is properly due this concession is based upon 85_tc_445 respondent asserts that the court however does not have jurisdiction to adjudicate petitioner’s claimed overpayments to the extent they encompass claims for the payment of overpayment interest on amounts previously credited or refunded by respondent respondent draws a sharp distinction between underpayment interest and overpayment interest on the ground that the former has actually been paid_by the taxpayer and can be part of an overpayment whereas the latter has not been paid according to respondent a claim for overpayment interest imposed by sec_6611 is merely a claim for an additional_amount of interest for which the government is allegedly liable it is not a claim for an amount that has been overpaid and is legally due respondent argues that a claim for additional overpayment interest under sec_6611 falls under the general claims jurisdiction of the federal district courts and the court of federal claims respondent asserts that a suit for the payment of overpayment interest with respect to overpayments that have previously been refunded or credited can be prosecuted in a u s district_court or the court of federal claims even while the tax_court case involving the determination of further deficiencies or overpayments for the same tax period is pending respondent argues that sec_6512 which provides the tax_court with exclusive jurisdiction over the issues properly before it does not preclude such a suit according to respondent a suit for recovery_of overpayment interest with respect to overpayments that were not determined by the tax_court is not a suit for an amount that can be refunded and thus it is not by definition within the court’s jurisdiction furthermore respondent argues that sec_6512 which provides that the court has no jurisdiction to restrain or review any credit or reduction made by the secretary under sec_6402 deprives the court of jurisdiction to consider claims for overpayment interest with respect to overpayments that were credited to a taxpayer’s liabilities before the taxpayer filed a petition in this court respondent argues to the extent petitioner claims that it was not credited with sufficient overpayment interest on the transferred credits because the liability to which the credit was transferred was not correctly computed sec_6512 precludes the courts from considering petitioner’s claim finally respondent argues that the overpayments petitioner seeks on the basis of overpayment interest do not fall within the court’s supplemental jurisdiction under sec_6512 or the court’s auxiliary jurisdiction in sec_7481 respondent argues that sec_6512 will not apply to petitioner’s claims for overpayment interest because the underlying overpayment was not determined by the court similarly respondent argues that sec_7481 will not apply because the overpayment interest petitioner seeks will not have been involved in an overpayment determined by the court our first difficulty with respondent’s argument is the fact that it is mathematically impossible to compute the amount of underpayment interest as to which respondent concedes that we have jurisdiction separately and apart from the amount of overpayment interest as to which respondent argues that we lack jurisdiction as described above underpayment interest is the interest computed under sec_6601 on an interim underpayment in petitioner’s account overpayment interest is the interest computed under sec_6611 on an interim overpayment in petitioner’s account thus the underpayment interest charged to and the overpayment interest allowed on petitioner’s account are both computed on the basis of the balance of petitioner’s account as of a particular date petitioner’s account balance on any given date is composed not only of the positive and negative transactions booked to petitioner’s account for the year such as assessments positive and payments negative but also of the underpayment and overpayment interest that was previously computed and combined with the account balance see sec_6622 which provides that for purposes of the internal_revenue_code interest is compounded daily if the account balance on a particular date were to change by reason of a change in the amount or the date of a transaction booked to the account for example then the amount and possibly the kind of interest computed as of that date would also change any such change would ripple through the account causing later interim balances and the interest computed thereon to change and further causing a change in the aggregate amount of each type of interest viz underpayment or overpayment compare app with app in effect the aggregate amount of each type of interest cannot be computed without considering all of the transactions that were booked to the account and without also considering all of the interest whether overpayment or underpayment that was previously computed and combined with earlier account balances as can be seen from the above in order to compute the aggregate amount of underpayment interest it is necessary for the tax_court to review the same transactions and interest thereon as involved in the computation of overpayment interest thus it would be impossible for the court to exercise overpayment jurisdiction with respect to underpayment interest unless the court also had jurisdiction over overpayment interest for the same reason it would be impossible for a u s district_court or the court of federal claims to exercise general claims jurisdiction over overpayment interest without considering all of the transactions booked to petitioner’s account including transactions that are at issue in the tax_court case and the amount of underpayment interest charged to the account as noted above respondent concedes on the basis of 85_tc_445 that our jurisdiction to determine an overpayment under sec_6512 includes an overpayment composed of interest on underpayments computed under sec_6601 respondent also concedes that the underpayment interest at issue in this case is indistinguishable from the interest that was at issue in estate of baumgardner respondent’s motion papers do not address the fact that it is impossible to exercise jurisdiction over petitioner’s overpayment claims composed of underpayment interest in accordance with our opinion in estate of baumgardner unless we also have jurisdiction to determine an overpayment composed of overpayment interest the issue in this case is whether petitioner’s overpayment claims based upon the amount of overpayment interest allowed by respondent involve an overpayment within the meaning of sec_6512 there is no definition of the term overpayment in the code but in 332_us_524 the supreme court defined the term for purposes of the statutory predecessor of sec_6512 as any payment in excess of that which is properly due the supreme court said we read the word overpayment in its usual sense as meaning any payment in excess of that which is properly due such an excess payment may be traced to an error in mathematics or in judgment or in interpretation of facts or law and the error may be committed by the taxpayer or by the revenue agents whatever the reason the payment of more than is rightfully due is what characterizes an overpayment id see also 494_us_596 n in which the supreme court stated that the commonsense interpretation is that a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all we considered the definition of the term overpayment in estate of baumgardner v commissioner supra in that case the parties settled the issues raised in a notice_of_deficiency after the personal representative had petitioned the tax_court to redetermine the deficiency they agreed that there was no deficiency and that the estate_tax was less than the amount that had been paid the issue in that case was whether the term overpayment in sec_6512 could include amounts that were paid as interest pursuant to an installment_payment plan under sec_6166a the commissioner argued that the court was without jurisdiction to decide issues concerning interest and that the personal representative had to bring a separate action in a u s district_court or in the predecessor of the court of federal claims to obtain a refund of the overpaid interest unlike the present case in which respondent argues that a suit in a u s district_court or the court of federal claims can proceed during the tax_court case in estate of baumgardner the commissioner acknowledged that such an action could be barred by expiration of the period of limitations on filing a claim_for_refund see estate of baumgardner v commissioner supra pincite we held that the term overpayment as used in sec_6512 includes interest and accordingly we held that we have jurisdiction to consider interest as part of an ‘overpayment’ id pincite in coming to that conclusion we noted that sec_301_6611-1 proced admin regs expressly states that the amount of any interest_paid with respect to the deficiency is also an overpayment id pincite the principal justification for our holding in estate of baumgardner however was based on the symmetry of our overpayment jurisdiction under sec_6512 and the jurisdiction of the u s district courts and the court of federal claims we pointed out that jurisdiction over overpayments generally rests with the u s district courts and the court of federal claims but in the limited circumstances that the tax_court is given overpayment jurisdiction ie in situations where a notice_of_deficiency has been issued and the taxpayer has petitioned for review sec_6512 provides that the tax_court should be able to determine an overpayment to the exclusion of the other tax forums id pincite we noted that this intent would be frustrated by reading sec_6512 to provide that the overpayments which are the subject of the tax court’s jurisdiction are substantially different from the overpayments which are subject_to the jurisdiction of the other tax forums id pincite stated differently we noted that the overpayment determined by the tax_court should be synonymous with that determined by a u s district_court or the court of federal claims we further noted that with respect to interest which is part of an overpayment we must be able to determine all components of that overpayment or a taxpayer unwittingly may not be able to recover interest in those situations where the commissioner initially determined a deficiency and the taxpayer petitioned to the tax_court id pincite in 85_tc_445 we overruled two opinions of the court which had held that the words an overpayment_of_tax in the predecessor of sec_6512 excluded interest id pincite in discussing those opinions we said the following there was no compulsion to so restrictively read this language this court could have read the phrase overpayment_of_tax as part of the threshold necessary to be able to further enable the tax_court to determine the amount of such overpayment there was no compelling reason to interpret the word tax to exclude additions to the tax or interest there was instead reason to consider interest as part of an overpayment but these opinions have failed to recognize that congress has legislatively provided for the exceptional situation where after a deficiency has been determined and the taxpayer has petitioned the tax_court an overpayment results although there is no legislative_history to assist us it is hard to imagine that congress could have intended to bifurcate an overpayment by limiting the taxpayer’s refund to tax only it is equally hard to imagine that an overpay- ment has a different meaning depending upon the forum either of those approaches would force some taxpayers to resolve a single tax controversy in two different forums strangely those forced to unreasonably duplicate their costs and efforts would be the lucky ones because as in this case others would be barred from recovery_of the interest portion of the overpayment due to their failure and or inability to make a timely claim id pincite in passing we note that estate of baumgardner was a reviewed opinion of the court that has been consistently followed for more than years since it was issued see 110_tc_291 underpayment interest under sec_6601 is part of an overpayment 109_tc_125 the term overpayment is not defined in terms of the items treated as overpayments by sec_6401 affd without published opinion 172_f3d_859 3d cir 97_tc_548 increased interest at percent of the normal rate governed by sec_6621 is part of an overpayment 92_tc_714 an estate which elected to defer estate_tax under sec_6166 is entitled to a determination of the overpayment of interest as well as a determination of the overpayment_of_tax affd 928_f2d_901 9th cir 88_tc_1175 the additions to tax under sec_6651 and are part of an overpayment gabelman v commissioner tcmemo_1993_592 sec_6512 confers jurisdiction on this court to review the amount of an overpayment_of_tax including amounts withheld from the taxpayer’s wages affd 86_f3d_609 6th cir johnson v commissioner tcmemo_1993_562 a deposit is not a payment and thus this court lacks jurisdiction under sec_6512 to order a refund of any part of such an amount see also 109_tc_1 92_tc_612 affd 920_f2d_1335 7th cir 89_tc_352 pace v commis- sioner tcmemo_2000_300 estate of wilson v commissioner tcmemo_1999_221 we believe that respondent’s view of what constitutes an overpayment for purposes of sec_6512 is too narrow and does not square with our opinion in estate of baumgardner v commissioner supra contrary to respondent’s position we believe that under certain circumstances additional overpayment interest that is allowable under sec_6611 with respect to an interim overpayment is similar to the underpayment interest involved in estate of baumgardner and can constitute an overpayment for purposes of sec_6512 most of the overpayments underlying petitioner’s claims for additional overpayment interest are interim overpayments that respondent credited against a tax_liability of petitioner for a different year and or a different tax pursuant to sec_6402 subsection a provides as follows sec_6402 authority to make credits or refunds a general_rule --in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person emphasis added the commissioner cannot be compelled to credit an overpayment against a liability of the taxpayer see eg n states power co v united_states 73_f3d_764 8th cir if the commissioner chooses to do so however then sec_6402 provides that the commissioner may credit the amount of the overpayment including any interest allowed thereon against a liability of the taxpayer and with certain exceptions shall refund any balance to the taxpayer if the commissioner fails to include all or a part of the interest that is allowable on the overpayment then the aggregate amount of the overpayment plus the allowable interest will exceed the amount of the tax_liability satisfied by the credit in effect the taxpayer will have overpaid the liability by the amount of allowable interest that is not credited for example assume that pursuant to sec_6402 the commissioner credits an overpayment of dollar_figure against a liability of the same taxpayer for a different taxable_year in the amount of dollar_figure but fails to include interest of dollar_figure computed under sec_6611 that is allowable on the overpayment under these facts the taxpayer would have used dollar_figure to satisfy a liability of dollar_figure in effect the taxpayer would have overpaid the liability against which the overpayment is credited by dollar_figure that amount would be legally due to use respondent’s words pursuant to sec_6402 under that provision the overpayment including any interest allowed thereon may be credited but it directs the commissioner to refund any balance to the taxpayer sec_6402 to the extent that overpayment interest under sec_6611 is not credited we believe that it can be considered to have been overpaid by the taxpayer for purposes of sec_6512 otherwise our overpayment jurisdiction would not mirror the jurisdiction of the u s district courts and the court of federal claims see eg 592_fsupp_1316 d conn in exercising overpayment jurisdiction under sec_6512 with regard to overpayment interest in the case of overpayments credited or refunded by the commissioner we are not acting in derogation of sec_6512 as suggested by respondent sec_6512 provides that the tax_court shall have no jurisdiction to restrain or review any credit or reduction made by the secretary under sec_6402 in 112_tc_46 for example the taxpayer’s return claimed an overpayment of approximately dollar_figure which the commissioner credited to the taxpayer’s assessed tax_liabilities for and thereafter the commissioner issued a notice_of_deficiency with respect to and the taxpayer filed a timely petition the taxpayer argued that the commissioner had improperly determined the taxpayer’s tax_liabilities for and we held that we lacked jurisdiction to consider the matter pursuant to sec_6512 unlike savage in exercising our overpayment jurisdiction with respect to overpayment interest on overpayments that have been credited or refunded by the commissioner we are not called upon to restrain or review the tax_liability against which the overpayment is credited within the meaning of sec_6512 to the contrary the only issue in this case is whether the amount of credit should have been higher by reason of respondent’s failure to allow all or a portion of the interest on the overpayment to reflect the foregoing an appropriate order will be issued denying respondent’s motion to dismiss - - - - - - - - - -
